Case: 20-50147        Document: 00515539458             Page: 1      Date Filed: 08/25/2020




             United States Court of Appeals
                  for the Fifth Circuit                                        United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                                August 25, 2020
                                    No. 20-50147
                                  Summary Calendar                               Lyle W. Cayce
                                                                                      Clerk

 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Guillermo Reyes-Garcia, also known as Guillermo Garcia-
 Hernandez, also known as Guillermo Reyes-Gomera, also known
 as Guillermo Reyes-Hernandez,

                                                               Defendant—Appellant.



                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:19-CR-273-1


 Before Davis, Stewart, and Dennis, Circuit Judges.
 Per Curiam:*
         Before the court is the Government’s motion for summary affirmance
 of Guillermo Reyes-Garcia’s conviction under 8 U.S.C. § 1326(b)(1). The


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 20-50147      Document: 00515539458         Page: 2     Date Filed: 08/25/2020




                                  No. 20-50147


 sole issue raised by the appeal is whether it violates the Constitution to apply
 § 1326(b)(1)’s enhanced sentencing range based on a prior conviction that
 was not alleged in the indictment or found by a jury beyond a reasonable
 doubt. Reyes-Garcia correctly concedes that the claim is foreclosed by
 Almendarez-Torres v. United States, 523 U.S. 224, 239-47 (1998), raising it
 only to preserve the issue for further review. Accordingly, the motion for
 summary affirmance is GRANTED, and the Government’s alternative
 motion for an extension of time is DENIED. The judgment of the district
 court is AFFIRMED.




                                        2